DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Status of Claims
The Applicant has amended independent claims 1 and 7.  Claims 1-7 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements filed 02/19/2012 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDSs were considered by the examiner.

Reply to Remarks
Applicants remarks filed on 01/29/2021 have been fully considered and are addressed as follows:
Claim Amendments:  The examiner agrees with the Applicant that the amendments to claims 1 and 7 are supported by the original disclosure and do not add new matter.  
35 U.S.C. § 103 Rejection of Claims 1 and 7 as being unpatentable over Kusayanagi et al. US 2018/0286095 (“Kusayanagi”) in view of Sunohara et al. US 2018/0281681 (“Sunohara”):  The applicant argues that the prior art references alone or in combination fail to disclose the limitations of claims 1 and 7 as amended.  REM 6-9.  In particular the Applicant argues that Kusayanagi alone or in combination with Sunohara fails to disclose the limitations:
(i) starting an examination of a possibility that the auto lane change is needed after using the obtained information on the surroundings of the host vehicle to generate a virtual image,
(ii) making a display region of the surroundings of the host vehicle on the virtual image wider than a display region before the examination is started in response to start of the examination, and 
(iii) determining whether the auto lane change is needed after making the display region of the surroundings of the host vehicle on the virtual image wider and after a lapse of a predetermined time from starting the examination. 
	Id. 7.
The examiner agrees that Kusayanagi alone or in combination with Sunohara does not disclose the limitations of claims 1 and 7 as amended.  However, as discussed below, claim 1 is determined to be unpatentable over Sato US 2017/0151910 A1 (“Sato”) in view of Kim et al. US 

	c. 35 U.S.C. § 103 Rejection of Claim 2.  As discussed below, the Sato reference discloses the limitations of claim 2. 

d. 35 U.S.C. § 103 Rejection of Claim 3.  Based on the Applicant’s arguments it is agreed that Hiramatsu is not prior art.  However, as discussed below, claim 3 is determined to be unpatentable over Sato in view of Kim, Han, and Horita as applied to claim 1 above and further in view of Sunohara et al. US 2018/0281681 (“Sunohara”) and Asakura et al. US 2019/0071098 A1 (“Asakura”).

e. 35 U.S.C. § 103 Rejection of Claim 4.  This argument is moot because claim 1 as amended is determined to be unpatentable over Sato in view of Kim, Han, and Horita.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1:  Claim 1 recites a mental process of determining whether the auto lane change is needed after . . .  (limitation 5) based on obtaining information of surroundings of a host vehicle (limitation 1).  See clm 1 [(1) obtaining information . . .; (2) using the obtained 
The judicial exception is not integrated into a practical application because the claim is directed to an abstract idea and the claim fails to recite and particular structure for performing the abstract idea; the preamble merely states the intended use of the abstract idea (used in a vehicle with a function of auto lane change to perform lane change control regardless of the intention of the driver); the method does not actually display the obtained information or actually display the virtual image that is wider; and the method does not purport to control the vehicle.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because with the additional element of generat[ing] a virtual image (limitation 2) and making the display region . . .  on the virtual image wider (limitation 4).  Further all the steps of the method, including the step of displaying surroundings of the host vehicle could be performed in the mind or by hand.  Further, although the claim requires making a display region of the surroundings of the host vehicle on the virtual image wider . . . in response to start of the examination; this step is for the benefit of the vehicle occupant and not necessary for the step of determining whether the auto lane change is needed.

	As per Claims 2-6:  These claims depend upon claim 1 and do not cure the deficiencies of claim 1 because the merely add additional abstract concepts that can be performed by a person.  Accordingly, claims 2-6 are also rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  While claim 3 recites that a lane change is performed this recitation is at a high level of abstraction and can be performed by a person.
	
As per Claim 7:  Claim 7 recites a mental process of determine whether the auto lane change is needed after . . . (limitation 8) based on an information sensor that obtains information on surroundings of a host vehicle (limitation 1).  See claim 7 [(1) information sensor that obtains 
The judicial exception is not integrated into a practical application because the claim is directed to an abstract idea and the claim only recites, at a high level of abstraction, generic components (1) information sensor; (2) display; (3) memory; and (4) controller and do not add meaningful limitations to the claim.  Accordingly, claim 7 is also rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

As per Claim 1: The omitted steps are: displaying the virtual image that indicates the surroundings of the host vehicle as being viewed from above the host vehicle.  See Spec. [0043] (The process proceeds to step S104, and the display 9a displays the virtual image 30 

As per Claims 2-6:  These claims depend from claim 1 and do not cure the deficiency of claim 1.  Accordingly, these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Sato US 2017/0151910 A1 (“Sato”) in view of Kim et al. US 2018/0093663 A1 (“Kim”), Han US 2017/0132480 A1 (“Han”), and Horita et al. US 2017/0113686 A1 (“Horita”).

As per Claim 1: Sato discloses [a] surrounding vehicle display method that is used in a vehicle with a function of auto lane change to perform lane change control regardless of intention of a driver [the recitation that is used in a vehicle with a function of auto lane change to perform lane change control regardless of intention of a driver in the preamble is non-limiting because it merely reflects the intended use of the method], 
comprising: 
obtaining information on surroundings of a host vehicle [at least see Sato ¶ 33 (the autonomous driving ECU 31 acquires a road environment information (including object information) around the vehicle 2 from a detection result of the external sensor 20); ¶ 44 (The autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.)]; 
using the obtained information on the surroundings of the host vehicle to generate a virtual image that indicates the surroundings of the host vehicle as being viewed from above the host vehicle [at least see Sato ¶ 8 (the display control portion is configured to display: a traveling road overlook image showing the vehicle and a traveling road where the vehicle runs in a bird's-eye view); ¶ 64 (a traveling road image); ¶ 65 (The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. The traveling road overlook image L is displayed so as to overlook the traveling road from a rear upper side relative to the vehicle 2.)  
Note 1: the recitation as being viewed from above the host vehicle does not exclude the Sato reference since the Applicant’s specification does not define the term “above the host vehicle” to mean only directly above.  See SPEC ¶ 6 (indicates the surroundings of the host vehicle as being viewed from above the host vehicle); ¶ 22 (the virtual viewpoint is a viewpoint to look down the host vehicle from behind and above); ¶ 23 (as being viewed from above the host vehicle); ¶ 48 (the host vehicle 20 being looked down from the above virtual viewpoint)]; 
Nonetheless, Kim also teaches as being viewed from above the host vehicle [at least see Kim FIGS. 19A-19D; ¶¶ 51, 325-341 that teaches examples of user interface display during the execution of automatic parking].

Sato also discloses starting an examination of a possibility that the auto lane change is needed after using the obtained information on the surrounding of the host vehicle to generate a virtual image [at least see Sato FIG. 2; ¶ 26 (The LIDAR detects a relative distance between the vehicle 2 and the object . . . The LIDAR detects a relative velocity between the vehicle 2 and the object based on a frequency change of the reflection light.  The LIDAR detects a direction of the object based on an angle of the reflection light.  The LIDAR transmits a detection result to the autonomous driving ECU 31.); ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control . . . The subsequent action information includes information about acceleration, deceleration, lane-changing, stop of the autonomous driving control, or end of the autonomous driving control of the vehicle 2.); ¶ 33 (the autonomous driving ECU 31 acquires a road environment information (including object information) around the vehicle 2 from a detection result of the external sensor 20.)]  
Note 2: this limitation does not exclude the Sato reference since the Sato image display is understood to be continuous.  That is the display is always available to the vehicle occupant regardless of whether a lane change is a subsequent action.  See Sato ¶ 15 (FIG. 2 is an example of an image related to an autonomous driving control and displayed by the image display apparatus illustrated in FIG. 1); ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control,); ¶ 63 (FIG. 2 is an example of the image related to 
Sato does not specifically disclose making a display region of the surroundings of the host vehicle on the virtual image wider than a display region before the examination is started in response to start of the examination.
However, Han teaches this limitation [at least see Han ¶ 112 (the apparatus 100 for providing an around view according to an implementation may acquire and provide information about a wider area); ¶ 126 (it is possible to provide images and information to the driver such that the driver can secure a wider view when entering an intersection, an access road or an exit, thereby enabling safe driving); ¶ 128 (The processor 170 may control the size of the region of the omnidirectional image, which is displayed on the display 151, in response to the vehicle speed, thereby providing information suitable for the vehicle speed to the driver during low-speed or high-speed driving.); ¶ 278 (According to the present implementation, when the vehicle 700 enters an intersection, an access road or an exit, the processor 170 may control the region of the omnidirectional image 810, which is displayed on the display 151, to be extended so as to provide a wide view image to the driver in a special situation, promoting safe driving.); ¶ 283 (the processor 170 may control the region of the omnidirectional image 810, which is displayed on the display 151, to be extended so as to provide a wide view image to the driver in a special situation, promoting safe driving)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display disclosed by Sato, to display a wider view of the vehicle environment as taught by Han in order to reduce the discomfort or uneasiness of the vehicle occupant when the vehicle is in an automatic travel mode [Horita ¶ 686] by informing the vehicle occupant of what action the autonomous system is going to take and show the vehicle occupant that the action will not cause a collision.
and determining whether the auto lane change is needed. . . and after a lapse of a predetermined time from starting the examination [at least see Sato ¶ 44 (the autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.); ¶ 45 (the autonomous driving ECU 31 determines that a determination condition of lane-changing (the subsequent action of the vehicle 2 by the autonomous driving control) is satisfied. In this case, the autonomous driving ECU 31 transmits, to the image display apparatus 1, information about the lane-changing from the central traffic lane among three traffic lanes on one side to a right traffic lane as the subsequent action information); ]
Sato does not specifically disclose that the determining step occurs after making the display region of the surroundings of the host vehicle on the virtual image wider.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Further, it is determined that the results of the order of steps are not unexpected since under the broadest reasonable interpretation of claim 1, the step of determining whether the auto lane change is needed is not dependent upon either to generate a virtual image (limitation 2) or making a display region of the surroundings of the host vehicle on the virtual image wider than a display region before the examination (limitation 4).

As per Claim 2:  Sato in combination with Kim, Han, and Horita discloses [t]he surrounding vehicle display method according to claim 1, and Sato further discloses wherein, when another vehicle coming close to the host vehicle is detected in front of the host vehicle on a traffic lane where the host vehicle is traveling, the examination of whether to perform the auto lane change is started [at least see Sato FIG. 2; ¶ 26 (The LIDAR detects a relative distance between the vehicle 2 and the object . . . The LIDAR detects a relative velocity between the vehicle 2 and the object based on a frequency change of the reflection light. The LIDAR detects a direction of the object based on an angle of the reflection light.  The LIDAR transmits a detection result to the autonomous driving ECU 31.); ¶ 33 (the autonomous driving ECU 31 acquires a road environment information (including object information) around the vehicle 2 from a detection result of the external sensor 20); ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control . . . The subsequent action information includes information about acceleration, deceleration, lane-changing, stop of the autonomous driving control, or end of the autonomous driving control of the vehicle 2.); ¶ 44 (The autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.)].

As per Claim 6: Sato in combination with Kim, Han, and Horita discloses [t]he surrounding vehicle display method according to claim 1, and Sato further discloses wherein the information on the surroundings of the host vehicle is information on a moving object including at least another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including at least a parking vehicle [at least see Sato ¶ 26 (the external sensor 20 is a detector for detecting an object around the vehicle 2. The object is a corporeal object, and is a leading vehicle, a pedestrian, or a stationary object such as a guard rail).
Note 3: Sato detects stationary objects and provides the example of a guardrail; however, it is understood that a parked vehicle is a stationary object and therefore would be detected by the external sensor disclosed in Sato.

As per Claim 7: Sato discloses [a] surrounding vehicle display device that is used in a vehicle with a function of auto lane change to perform lane change control regardless of intention of a driver [the recitation that is used in a vehicle with a function of auto lane change to perform lane change control regardless of intention of a driver in the preamble is non-limiting because it merely reflects the intended use of the method], 
comprising: 
information sensor that obtains information on surroundings of a host vehicle [at least see Sato ¶ 33 (the autonomous driving ECU 31 acquires a road environment information (including object information) around the vehicle 2 from a detection result of the external sensor 20); ¶ 44 (The autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.)]; 
a display that displays a virtual image that indicates the surroundings of the host vehicle as being viewed from above the host vehicle [at least see Sato ¶ 8 (the display control portion is configured to display: a traveling road overlook image showing the vehicle and a traveling road where the vehicle runs in a bird's-eye view); ¶ 64 (a traveling road image); ¶ 65 (The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. The traveling road overlook image L is displayed so as to overlook the traveling road from a rear upper side relative to the vehicle 2.)  
Note 4: the recitation as being viewed from above the host vehicle does not exclude the Sato reference since the Applicant’s specification does not define the term “above the host vehicle” to mean only directly above.  See SPEC ¶ 6 (indicates the surroundings of the host vehicle as being viewed from above the host vehicle); ¶ 22 (the virtual viewpoint is a viewpoint ; 
Nonetheless, Kim also teaches as being viewed from above the host vehicle [at least see Kim FIGS. 19A-19D; ¶¶ 51, 325-341 that teaches examples of user interface display during the execution of automatic parking].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display disclosed by Sato, to show a view from above the vehicle as taught by Kim because as shown by Kim and Sato there are a limited number of ways that an inventor can display a vehicle in relation to its environment and selecting a top down view rather than a view from the vehicle cockpit or view from behind the vehicle is common in the art and merely reflects a design choice.
Sato also discloses a memory that is installed with a computer program which includes instructions [at least see Sato ¶ 52 (The ECU 30 is an electronic control unit including a Central Processing Unit (CPU), a Read Only Memory (ROM), a Random Access Memory (RAM), a Controller Area Network (CAN) communications circuit, and so on.  The ECU 30 controls the display device 40.  Further, the ECU 30 is connected to a display-parts storage portion 50 in which to store parts of an image.)]  and a predetermined rule for the surrounding vehicle display device with the function of auto lane change [at least see Sato ¶ 44 (the autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.); ¶ 45 (the autonomous driving ECU 31 determines that a determination condition of lane-changing (the subsequent action of the vehicle 2 by the autonomous driving control) is satisfied. In this case, the autonomous driving ECU 31 transmits, to the image display apparatus 1, information about the lane-changing from the central traffic 
a controller that includes the memory and executes the instructions installed with the memory [at least see Sato ¶ 52 (The ECU 30 is an electronic control unit including a Central Processing Unit (CPU), a Read Only Memory (ROM), a Random Access Memory (RAM), a Controller Area Network (CAN) communications circuit, and so on.  The ECU 30 controls the display device 40.  Further, the ECU 30 is connected to a display-parts storage portion 50 in which to store parts of an image.)] to;
use the information obtained by the information sensor to generate the virtual image [at least see Sato FIG. 2; ¶ 26 (The LIDAR detects a relative distance between the vehicle 2 and the object . . . The LIDAR detects a relative velocity between the vehicle 2 and the object based on a frequency change of the reflection light.  The LIDAR detects a direction of the object based on an angle of the reflection light.  The LIDAR transmits a detection result to the autonomous driving ECU 31.); ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control . . . The subsequent action information includes information about acceleration, deceleration, lane-changing, stop of the autonomous driving control, or end of the autonomous driving control of the vehicle 2.); ¶ 33 (the autonomous driving ECU 31 acquires a road environment information (including object information) around the vehicle 2 from a detection result of the external sensor 20.)];
start an examination of a possibility that the auto lane change is needed after the display displays the virtual image [at least see Sato FIG. 2; ¶ 26 (The LIDAR detects a relative distance between the vehicle 2 and the object . . . The LIDAR detects a relative velocity between the vehicle 2 and the object based on a frequency change of the reflection light.  The LIDAR detects a direction of the object based on an angle of the reflection light.  The LIDAR transmits a detection result to the autonomous driving ECU 31.); ¶ 43 (The autonomous driving ECU 31 
Note 5: this limitation does not exclude the Sato reference since the Sato image display is understood to be continuous.  That is the display is always available to the vehicle occupant regardless of whether a lane change is a subsequent action.  See Sato ¶ 15 (FIG. 2 is an example of an image related to an autonomous driving control and displayed by the image display apparatus illustrated in FIG. 1); ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control,); ¶ 63 (FIG. 2 is an example of the image related to the autonomous driving control displayed by the image display apparatus (the display control portion 304) illustrated in FIG. 1. In FIG. 2, a display surface G of the front windshield is illustrated.)].
Sato does not specifically disclose make a display region of the surroundings of the host vehicle on the virtual image wider than a display region before the examination is started in response to start of the examination.
However, Han teaches this limitation [at least see Han ¶ 112 (the apparatus 100 for providing an around view according to an implementation may acquire and provide information about a wider area); ¶ 126 (it is possible to provide images and information to the driver such that the driver can secure a wider view when entering an intersection, an access road or an exit, thereby enabling safe driving); ¶ 128 (The processor 170 may control the size of the region of the omnidirectional image, which is displayed on the display 151, in response to the vehicle speed, thereby providing information suitable for the vehicle speed to the driver during low-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display disclosed by Sato, to display a wider view of the vehicle environment as taught by Han in order to reduce the discomfort or uneasiness of the vehicle occupant when the vehicle is in an automatic travel mode [Horita ¶ 686] by informing the vehicle occupant of what action the autonomous system is going to take and show the vehicle occupant that the action will not cause a collision.
Sato also discloses and determine whether the auto lane change is needed. . . and after a lapse of a predetermined time from starting the examination [at least see Sato ¶ 44 (the autonomous driving ECU 31 determines whether or not a subsequent action determination condition of the vehicle 2 by the autonomous driving control is satisfied, based on the running plan of the vehicle 2 to the destination, the road environment around the vehicle 2, the running state of the vehicle 2, and the positional information of the vehicle 2.); ¶ 45 (the autonomous driving ECU 31 determines that a determination condition of lane-changing (the subsequent action of the vehicle 2 by the autonomous driving control) is satisfied. In this case, the autonomous driving ECU 31 transmits, to the image display apparatus 1, information about the lane-changing from the central traffic lane among three traffic lanes on one side to a right traffic lane as the subsequent action information)]
Sato does not specifically disclose that the determining step occurs after making the display region of the surroundings of the host vehicle on the virtual image wider.
prima facie obvious in the absence of new or unexpected results.  Further, it is determined that the results of the order of steps are not unexpected since under the broadest reasonable interpretation of claim 7, the process of determine whether the auto lane change is needed is not dependent upon either to generate the virtual image (limitation 5) or make a display region of the surroundings of the host vehicle on the virtual image wider than a display region before the examination (limitation 7).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Kim, Han, and Horita as applied to claim 1 above and further in view of Sunohara et al. US 2018/0281681 (“Sunohara”) and Asakura et al. US 2019/0071098 A1 (“Asakura”).

As per Claim 3: Sato in combination with Kim, Han, and Horita discloses [t]he surrounding vehicle display method according to claim 1, and Sato further discloses auto lane change [at least see Sato ¶ 43 (The autonomous driving ECU 31 transmits, to the image display apparatus 1, subsequent action information about a subsequent action of the vehicle 2 by the autonomous driving control . . . The subsequent action information includes information about acceleration, deceleration, lane-changing, stop of the autonomous driving control, or end of the autonomous driving control of the vehicle 2.)], but Sato does not specifically disclose wherein, when a distance from a current location of the host vehicle to a diverging point or an intersection at which the auto lane change is needed is equal to or shorter than a first predetermined distance, the examination of whether to perform the auto lane change is started.
However Sunohara teaches this limitation [at least see Sunohara FIGS. 15;  ¶¶ 69, 74, 83, 87,138 that discloses a display controller that determines whether a move of the vehicle in 
Sato does not specifically disclose when the distance from the current location of the host vehicle to the diverging point or the intersection at which the auto lane change is needed is a second predetermined distance that is shorter than the first predetermined distance, the auto lane change is performed.
	However Asakura teaches this limitation [at least see Asakura FIG. 4; ¶ 84]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display disclosed by Sato and start widen the display in the direction of the anticipate turning direction as taught by Sunohara and determine whether a move of the vehicle in the turning direction as taught by Sunohara in order to provide the autonomous system sufficient time to plan to negotiated the turn, and to perform a lane change as necessary and add the lane change prior to branching as taught by Asakura since this would be necessary for the driver to arrive at his/her destination [Asakura FIG. 4].

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Kim, Han, and Horita as applied to claim 1 above and further in view of as applied to claim 1 and further in view of Lee et al. US 2009/0143967 A1 (“Lee”).

	As per Claim 4: Sato in combination with Kim, Han, and Horita discloses [t]he surrounding vehicle display method according to claim 1, but Sato does not specifically disclose wherein a vehicle speed of the host vehicle is detected, and when the detected vehicle speed is higher than a low vehicle speed, the display region of the surroundings of the host vehicle on the virtual image is widened.
	However, Han teaches this limitation [at least see Han ¶ 22 (the interface unit is configured to receive vehicle speed information.  The processor is configured to, based on the vehicle speed information, control a size of the region in the omnidirectional image displayed on the display unit to adjust a field of view of the region); ¶ 127 (The processor 170 may control the size of the region of the omnidirectional image, which is displayed on the display 151, in response to the speed information.); ¶ 128 (he processor 170 may control the size of the region of the omnidirectional image, which is displayed on the display 151, in response to the vehicle speed, thereby providing information suitable for the vehicle speed to the driver during low-speed or high-speed driving)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display disclosed by Sato, to display a wider view of the vehicle environment based on vehicle speed as taught by Han because when a vehicle travels at low speed the driver needs to check a wide area within a distance of the vehicle [Han ¶ 128].
	Lee also teaches this limitation [at least see Lee ¶¶ 22, 38, 62 disclosing a vehicle speed sensor and a control unit that controls the image processing unit in dependence on the vehicle speed data such that the display unit displays a close-up view of one of the front wheels in case of a relatively smaller vehicle speed and such that the display unit displays a wide-angle view in case of a relatively larger vehicle speed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving display and to control the image based on vehicle speed as taught by Lee so that the vehicle driver is more aware of obstacles that are near the vehicle when conducting low speed maneuvers such as parking or driving in parking lots. 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Kim, Han, and Horita as applied to claim 1 above and further in view of Sunohara.

As per Claim 5: Sato in combination with Kim, Han, and Horita discloses [t]he surrounding vehicle display method according to claim 1, but Sato does not specifically disclose wherein a feature of an above virtual viewpoint is change to widen the display region of the surroundings of the host vehicle on the virtual image.
However, Sunohara teaches this limitation [at least see Sunohara FIGS. 2-5; ¶¶ 74-98 that teaches a birds-eye view generation device and method that generates a bird’s-eye view where the vehicle is arranged in the center and when a turning direction is estimated, the vehicle is shifted in the birds-eye view, and wherein in the third embodiment enables much wider display in the direction in which the vehicle moves and much wider display of the rear of the vehicle].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify to modify the autonomous driving display disclosed by Sato, and to widening the display in the direction of the anticipate lane change as taught by Sunohara to improve vehicle safety and driver confidence when an autonomous vehicle changes lanes by making it possible for the driver to properly check information about the surroundings of the vehicle that is in the turning direction of said vehicle [Sunohara ¶ 98].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668